Citation Nr: 1516522	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  98-02 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to increased dependency and indemnity compensation (DIC) based on the need for regular aid and attendance of another person or at the housebound rate.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 until his death in July 1976.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 1997 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was before the Board in January 2014, the issue was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

In May 2014 and October 2014 statements, the appellant indicated she wanted to reopen a claim for increased DIC benefits for a helpless child and raised the issue of entitlement to benefits payable to a child for birth defects related to herbicide exposure.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


FINDING OF FACT

The appellant is not a patient in a nursing home or substantially confined to her dwelling or immediate premises due to disability; she is not blind or so nearly blind as to have corrected vision acuity of 5/200 or less, or concentric contraction of the visual field to 5 degrees or less; and she is able to care for herself and protect herself from the hazards or dangers incident to the daily environment.





CONCLUSION OF LAW

The criteria for increased DIC based on the need for regular aid and attendance of another person or at the housebound rate have not been met.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.5, 3.10, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA was enacted after the initial adjudication of the appellant's claim.  The record reflects that the appellant was provided all required notice in a letter sent in April 2013.  While this was sent many years after the initial adjudication of the claim, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all available post-service medical evidence identified by the appellant has been obtained.  In addition, a VA medical opinion was obtained in May 2013 that the Board finds to be adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Death and indemnity compensation benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2014).  An increased rate of monthly DIC is available for a surviving spouse who is in need of regular aid and attendance or permanently housebound.  38 U.S.C.A. § 1311; 38 C.F.R. § 3.10, 3.351.   

DIC is payable at the aid and attendance rate when a surviving spouse is helpless or so nearly helpless such that she is in a nursing home, blind, or so nearly blind or significantly disabled as to require the regular aid and attendance of another person.  38 U.S.C.A. § 131138 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, the claimant must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 C.F.R. § 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  

DIC is payable at the housebound rate when a surviving spouse does not qualify for an annual rate of DIC payable based on the need for aid and attendance and is permanently housebound by reason of disability.  38 U.S.C.A. §§ 1311(d); 38 C.F.R. § 3.351(e). 

To establish that the surviving spouse is permanently housebound, she must be substantially confined to his or her home (ward or clinical areas, if institutionalized) or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime.  38 C.F.R. § 3.351(f). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with a focus on the evidence relevant to this appeal.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate her claim and what the evidence in the claim file shows, or fails to show, with respect to her claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The appellant has been found eligible for DIC and contends that her monthly benefits should be increased on the basis of needing aid and attendance of another person or, in the alternative, being permanently housebound by reason of disability.

In connection with February 2012 private treatment, the appellant's visual acuity was reported to be 20/100 and 20/40.  The appellant indicated that she saw white spots in the field of vision following eye surgery.

In a May 2013 VA aid and attendance examination report, the examiner noted that the appellant was not permanently bedridden or currently hospitalized, had no memory impairment, and was able to travel outside of the home and drive herself to the appointment by herself.  The Veteran's reported medical history included congestive heart failure since 2001, moderate pulmonary hypertension, and diabetes mellitus, type II, since 1997, with peripheral neuropathy and diffuse myalgias.  She indicated that she lived with her family, was able to perform activities of daily living such as cooking, laundry, all self-care skills, and could lift about five pounds and used a motorized scooter to grocery shop.  The examiner noted the appellant had normal gait, was able to walk without the assistance of another person or use of an aid for ambulation, and had some imbalance and dizziness that affected her ability to ambulate less than weekly.  She had corrected vision better than 5/200 bilaterally and mild limitation of motion and pain in the cervical and thoracolumbar spine that did not interfere with breathing, normal function of the upper extremities, muscle weakness in the lower extremities, normal weight bearing, and normal propulsion.  The examiner further found that the appellant had mildly elevated blood pressure, normal bilateral upper extremity strength, mild weakness in the lower extremities with decreased sensation in the hands and lower extremities from the mid-tibia down secondary to diabetic peripheral neuropathy.  The examiner opined that the appellant was able to perform all self-care skills and would be able to protect herself from her environment in the event of an emergency.

The Board concludes that increased DIC based on the need for aid and attendance of another person or housebound status is not warranted.  The Board finds the May 2013 VA examination report to be probative evidence of against the claim that shows the appellant is not blind or nearly blind, a patient in a nursing home, unable to attend to her daily self-care, or unable to protect against the hazards incident to the daily environment.  The appellant's private treatment records further demonstrate that she does not have corrected vision acuity worse than 5/200 bilaterally.  The appellant has not identified other evidence probative of her need for aid and attendance and the evidence of record includes no competent evidence refuting the conclusion that aid and attendance is not required at this time. Moreover, there is no positive evidence of record indicating that the appellant is permanently housebound or substantially confined to her home by reason of her disabilities.  Rather, the appellant reported a continued ability to take care of the needs of daily living and was able to drive herself to the May 2013 VA examination.  Although she indicated she used a motorized scooter at the grocery store and was unable to lift more than five pounds, she has not argued that she is unable to take care of herself.  As such, the preponderance of the evidence is against the appellant's claim.


ORDER

Increased DIC based on the need for regular aid and attendance of another person or at the housebound rate is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


